         Case: 4:20-cv-02492-SL Doc #: 9 Filed: 03/23/21 1 of 2. PageID #: 42




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 CAROL BING, Paternal Grandmother and                )       CASE NO. 4:20-cv-2492
 Next Friend to Minor Child S.D., Deceased,          )
                                                     )
                                                     )
                         PLAINTIFF,                  )       JUDGE SARA LIOI
                                                     )
 vs.                                                 )       MEMORANDUM OPINION
                                                     )
 MAHONING COUNTY CHILDREN                            )
 SERVICES BOARD, et al.,                             )
                                                     )
                                                     )
                         DEFENDANTS.                 )


        Before the Court is plaintiff’s motion, pursuant to Fed. R. Civ. P. 41(a)(2), to dismiss this

case without prejudice. (Doc. No. 7.) In her motion, plaintiff claims to “specifically reserve[] the

right to re-file this suit within the one-year tolling provision of Fed. Civ. R. 41 [sic].” (Id. at 38.)

        Defendants have indicated that they are not opposed to plaintiff’s proposed voluntary

dismissal without prejudice. Defendants do, however, object to plaintiff’s “unilateral invocation

of a one year tolling entitlement” and to inclusion of “any such language in a dismissal order.”

(Doc. No. 8 at 40.)

        There is no tolling or savings provision in Fed. R. Civ. P. 41. Presumably, plaintiff is

attempting to base her “right to re-file” in Ohio Rev. Code § 2305.19(A), which provides:

        In any action that is commenced or attempted to be commenced, ... if the plaintiff
        fails otherwise than upon the merits, the plaintiff ... may commence a new action
        within one year after ... the plaintiff’s failure otherwise than upon the merits or
        within the period of the original applicable statute of limitations, whichever occurs
        later.
        Case: 4:20-cv-02492-SL Doc #: 9 Filed: 03/23/21 2 of 2. PageID #: 43




Plaintiff, however, has brought her claims under federal, not state, law. State savings statutes are

generally not applicable to federal claims that have their own statutes of limitation; but ordinary

principles of equitable tolling may apply. Spurlock v. Univ. of Toledo, 86 F. Supp. 3d 744, 746

(N.D. Ohio 2015). Tolling decisions are made on a case-by-case basis. Id.

       The Court will grant plaintiff’s motion to voluntarily dismiss her lawsuit without prejudice.

But the Court states no opinion as to whether plaintiff would be entitled to any kind of tolling for

purposes of refiling her lawsuit. That is a question for another day and another court.

       To the extent set forth herein, plaintiff’s motion to dismiss without prejudice (Doc. No. 7)

is granted.

       IT IS SO ORDERED.

 Dated: March 23, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 2
